Two informations were filed against this defendant charging violation of the Unemployment Insurance Law (Labor Law, § 632, subd. 1, par. [a]) for different periods. The record discloses that with respect to the first information, no trial was ever held and no witness was sworn. The case was twice adjourned and then dismissed for lack of prosecution. Thereafter the second information was dismissed upon the grounds of double jeopardy. In order for the first information to have constituted a bar to the trial for the second, it was essential that the defendant be arraigned, plead to a valid charge, and evidence given (People ex rel. Meyer v. Warden, 269 N. Y. 426). This court in disposing of the question of double jeopardy with respect to an information held that the test is whether evidence had been taken (People v. Pearl, 272 App. Div. 563). Judgment dismissing Special Sessions information No. 3036, Docket No. 3541, unanimously reversed and the information reinstated. Concur — Breitel, J. P., Rabin, Frank and Valente, JJ.